IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary M. Kuller,                                 :
                             Petitioner         :
                                                :
                      v.                        :   No. 1657 C.D. 2019
                                                :   Submitted: June 19, 2020
Unemployment Compensation Board                 :
of Review,                                      :
                    Respondent                  :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: September 15, 2020


       Mary M. Kuller (Claimant), pro se, petitions for review of an Order of the
Unemployment Compensation (UC) Board of Review (Board) dated October 7,
2019, which affirmed a Referee’s Decision finding Claimant ineligible to receive
UC benefits pursuant to Section 402(e) of the UC Law (Law).1 On appeal, Claimant
challenges the Board’s determination that Claimant did not demonstrate good cause
for being nearly five hours late to work on April 14, 2019. Specifically, Claimant
challenges the Board’s decision not to credit her testimony regarding why she was


       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§ 802(e) (setting forth that a claimant is ineligible to receive UC benefits when that claimant’s
“unemployment is due to [] discharge or temporary suspension from work for willful misconduct
connected with [the claimant’s] work . . .”).
late that day. Because we are bound by the credibility determinations of the Board,
we are constrained to affirm.

   I.      Factual Background and Procedure
        Claimant worked as an emergency room technician for Nazareth Hospital
(Employer) from April 2015 until she was discharged from that position on May 13,
2019.    Thereafter, Claimant filed for UC benefits.       UC authorities requested
information from both Claimant and Employer regarding Claimant’s discharge.
Based upon this information, the Department of Labor and Industry’s Office of UC
Benefits issued a Notice of Determination finding Claimant ineligible to receive UC
benefits pursuant to Section 402(e) for the Law because Claimant was discharged
for willful misconduct. (Certified Record (C.R.) Item 6.) Specifically, the Office of
UC Benefits found Claimant received a final warning from her Employer on October
3, 2018, that further lateness “within a rolling calendar” year would result in her
discharge and that Claimant was discharged for being late to work on April 14, 2019.
(Id.)
        Claimant timely appealed the Notice of Determination.

        A. Proceedings before the Referee
        Claimant’s appeal was assigned to a Referee, who conducted a hearing on July
24, 2019. Claimant, who was represented at the hearing by a legal intern, and three
witnesses for Employer testified at the hearing. Claimant testified, in relevant part,
as follows. On Saturday April 13, 2019, she was in Pittsburgh at her son’s boxing
tournament. She left Pittsburgh the following morning at 5:00 a.m. as she was
scheduled to work a 12-hour shift at 11:00 a.m. (C.R. Item 10, Hearing (Hr’g)
Transcript (Tr.) at 19.) Claimant planned to drive from Pittsburgh to her home in


                                            2
Upland to change before work, and then drive from her home to Nazareth Hospital.
(Id. at 19-20.) She believed that by leaving at 5:00 a.m. she would have time to drive
home, change for work, and make it to work in time for her 11:00 a.m. shift. (Id. at
19.) As support for her contention that leaving Pittsburgh at 5:00 a.m. should have
allowed her to arrive on time for her 11:00 a.m. shift, Claimant presented two Google
Maps routes, which were admitted into evidence without objection. The first map
sets forth a 308-mile route from a non-specific address in Pittsburgh to Claimant’s
home in Upland, and reflects an estimated travel time of 4 hours and 47 minutes.
(Hr’g Tr., Claimant’s Ex. 1.) The second map sets forth a 31-mile route from
Claimant’s home to Nazareth Hospital, and reflects an estimated travel time of 45
minutes. (Id., Claimant’s Ex. 2.) Claimant testified that within an hour of leaving
Pittsburgh, she “ran into bumper-to-bumper traffic.” (Hr’g Tr. at 20.) At that point,
Claimant called Employer at 6:00 a.m. and talked to the emergency room Unit Clerk.
(Id. at 21.) Claimant told the Unit Clerk that she would be “between three and four
hours” late for her shift. (Id.) The Unit Clerk responded by telling Claimant that
she would pass that information on to the Charge Nurse. (Id.) Claimant received a
text message from the Charge Nurse around 7:00 a.m., which stated “it [wa]s
inappropriate” for Claimant “to be late” and that Claimant should report to her
scheduled shift on time. (Id.) Claimant responded to the Charge Nurse by text
message, stating that she was out of town, that she “didn’t think [she] would be out
of town this late,” and that she would “get to work as soon as [she] c[ould].” (Id. at
22.) Claimant eventually reported for her shift around 4:00 p.m.
      Claimant further testified that on April 15, 2019, the day after Claimant
reported late for her shift, she sent the Charge Nurse a text message stating that the
Charge Nurse’s April 14, 2019 text message directing Claimant to report to work as



                                          3
scheduled was inappropriate as it was sent “to bully and intimidate.” (Id. at 23.)
The following week, on April 23, 2019, Claimant had a meeting with the Charge
Nurse to discuss the April 15, 2019 text message. According to Claimant, her
lateness on April 14, 2019, was not addressed in that meeting. (Id.) After the
meeting, Employer’s Director of Nursing for Emergency Services asked Claimant
to leave the hospital and informed her that she was suspended pending an
investigation. (Id. at 23-24.) On May 9, 2019, Claimant met with Employer’s
Director of Human Resources and the Director of Nursing for Emergency Services.
According to Claimant, the meeting concerned the April 15, 2019 text message that
Claimant sent to the Charge Nurse and that her lateness on April 14, 2019, was not
discussed. (Id. at 24.) Claimant testified that she was told at the meeting that she
could return to work the following day but three hours after leaving the meeting the
Director of Nursing for Emergency Services called and told her not to go into work
the following day, and that she was also being investigated for lateness. (Id. at 24-
25.) On May 13, 2019, Claimant received a call from Employer’s Director of
Nursing for Emergency Services who informed Claimant that she was being
“terminated for lateness.” (Id. at 25.)
      During the hearing, Claimant was asked whether she had been tardy to work
in the past. Claimant admitted that she has been tardy in the past and that she
received a “final expectations counseling” for lateness in October 2018. (Id. at 26.)
Claimant was asked whether she understood that the final expectations counseling
was to be “a final warning and the next lateness would result in termination,” and
Claimant responded, “[y]es.” (Id.)
      Employer presented the testimony of the Director of Human Resources, the
Charge Nurse, and the Director of Nursing for Emergency Services. The Director



                                          4
of Human Resources testified, in relevant part, as follows. Employer has a four-step
“progressive discipline [policy] for excessive lateness.” (Id. at 6.) Employer’s
“Lateness and Early Departure” policy was admitted into evidence without
objection. Also admitted was a signed copy by Claimant acknowledging receipt of
the “Lateness and Early Departure” policy at the start of her employment with
Employer. (Hr’g Tr., Employer’s Ex. 2.) The “Lateness and Early Departure”
policy sets forth the following “[s]tandards for [e]xcessive [l]ateness or [e]arly
[d]eparture”:

      1. A colleague who has four (4) incidents of lateness/early departure
      within a rolling six (6) month period will receive [a]wareness
      [c]ounseling from his/her [m]anager.

      2. A colleague who has received [a]wareness [c]ounseling for
      excessive lateness/early departure and has five (5) incidents of
      lateness/early departure within a rolling nine (9) month period will
      receive written [e]xpectations [c]ounseling from his/her [m]anager. . . .

      3. A colleague who has received [e]xpectations [c]ounseling for
      excessive lateness/early departure and has six (6) incidents of
      lateness/early departure within a rolling twelve (12) month period will
      receive written [f]inal [e]xpectations [c]ounseling from his/her
      [m]anager. The [f]inal [e]xpectations [c]ounseling will state that the
      colleague is being placed on notice for the remainder of the rolling
      twelve (12) month period and that any incident of lateness/early
      departure during this notice period will result in a recommendation for
      permanent employment separation. . . .

      ....

(Id., Employer’s Ex. 1.) The Director of Human Resources testified that due to
Claimant’s past instances of lateness, Claimant received awareness counseling on
August 5, 2017, expectations counseling on November 17, 2017, and final
expectations counseling on October 3, 2018. (Hr’g Tr. at 7, Employer’s Exs. 3-5.)


                                         5
Claimant was tardy again on April 14, 2019. Specifically, Claimant was scheduled
to work at 11:00 a.m. on April 14, 2019, and arrived at 3:48 p.m. (Id. at 9.)
Thereafter, Claimant was suspended from work pending an investigation. The
Director of Human Resources and the Director of Nursing for Emergency Services
met with Claimant on May 9, 2019, to discuss the April 15, 2019 text message that
Claimant sent to the Charge Nurse, as well as her lateness on April 14, 2019. (Id. at
10.) At that meeting, Claimant “declined to provide a reason for her lateness, other
than the fact that she was out of town.” (Id. at 18.) Contrary to Claimant’s
testimony, the Director of Human Resources stated that Claimant was not told at that
meeting that she could return to work the following day. (Id.) On May 13, 2019,
Claimant was discharged for lateness. Claimant’s discharge letter was admitted into
evidence without objection and states that Claimant received final expectations
counseling for lateness on October 3, 2018. The discharge letter further states that
since May 13, 2018, Claimant reported to work late on 13 occasions, including on
April 14, 2019, and, as such, Employer is “ending the employment relationship
effective May 13, 2019.” (Hr’g Tr., Employer’s Ex. 6.)
      The Charge Nurse testified as follows. When she arrived at work on April 14,
2019, she was informed that Claimant had called and stated that she would be four
to five fours late for her 11:00 a.m. shift. (Id. at 13.) She then sent Claimant a text
message stating that it was not acceptable to be four to five hours late to her shift
and requested Claimant call the emergency room so they could discuss the situation.
(Id.) Claimant sent a reply text message stating that she was out of town, but
Claimant did not call the emergency room as requested. (Id. at 11.) When Claimant
reported to work on April 14, 2019, the emergency room was busy and, therefore,
the Charge Nurse did not address Claimant’s lateness at that time. (Id.) The



                                          6
following day, Claimant sent the Charge Nurse a text message, which stated that the
Charge Nurse’s text message directing her to timely report to work “was
unprofessional.” (Id. at 12.) The Charge Nurse had a meeting with Claimant on
April 23, 2019, at which Claimant became “emotional” and issued threats. (Id. at
11.) Claimant was asked to step out to calm down. The Charge Nurse eventually
stepped away as well because she had to work.
      Employer’s Director of Nursing for Emergency Services testified as follows.
On April 23, 2019, after Claimant’s meeting with the Charge Nurse, the Director of
Nursing for Emergency Services called Claimant into her office. (Id. at 13.) She
told Claimant to clock out because she was sending her home pending an
investigation.   (Id. at 14.)   The investigation initially focused on Claimant’s
“behavior” and then expanded when a review of Claimant’s file revealed “that she
had previous time and attendance issues.” (Id. at 17.) Along with the Director of
Human Services, the Director of Nursing for Emergency Services met with Claimant
on May 9, 2019. At the meeting, Claimant was asked “if there were extenuating
circumstances that she would like to share . . . as to why she was late” for her April
14, 2019 shift, but Claimant “declined” to provide anything further. (Id.) Thereafter,
Claimant was discharged for lateness. During her testimony, the Director of Nursing
for Emergency Services made clear that Claimant was not discharged due to her
behavior as Claimant’s “behavior was secondary to the lateness.” (Id.)
      After the hearing, the Referee issued a decision finding Claimant ineligible to
receive UC benefits pursuant to Section 402(e) of the Law because Claimant was
discharged for willful misconduct. The Referee found that Claimant had been
warned in October 2018 that any additional lateness would result in her termination
and that Employer established that Claimant reported to work late on April 14, 2019.



                                          7
As such, the Referee concluded “Employer [] met its burden of proof in establishing
that [] Claimant’s discharge from employment was for reasons which rise to the level
of willful misconduct” and that Claimant did not show good cause for her lateness.
(Referee’s Decision at 3.)
      Claimant appealed the Referee’s Decision to the Board.

      B. Board’s Opinion
      In a decision dated October 7, 2019, the Board affirmed the Referee’s
Decision denying benefits pursuant to Section 402(e) of the Law. The Board made
the following relevant findings of fact:

      2. The [C]laimant knew that [E]mployer issued four-step progressive
      discipline for excessive tardiness: awareness counseling, expectations
      counseling, final expectations counseling, and discharge.

      3. On August 5, 2017, the [E]mployer issued to the [C]laimant an
      awareness counseling for tardiness.

      4. On November 17, 2017, the [E]mployer issued to the [C]laimant an
      expectations counseling for tardiness.

      5. On October 3, 2018, the [E]mployer issued to the [C]laimant a final
      expectations counseling for tardiness.

      6. On April 14, 2019, the [C]laimant was scheduled to work at 11:00
      a.m.

      7. At 6:00 a.m., the [C]laimant called the [E]mployer to advise that she
      would be three or four hours late.

      8. At 7:15 a.m., the [E]mployer’s [C]harge [N]urse arrived at work,
      learned of the [C]laimant’s call, and sent a text message advising that
      tardiness was unacceptable and insisting the [C]laimant be on time for
      her shift.

      9. The [C]laimant advised she was out of town and would be at work
      as soon as she could.

                                           8
      10. The [C]laimant arrived at work at 3:48 p.m.

      11. The [C]harge [N]urse was too busy to talk to the [C]laimant when
      she arrived.

      12. On April 15, 2019, the [C]laimant sent a text message to the
      [C]harge [N]urse complaining that the [C]harge [N]urse’s prior
      communications were unprofessional.

      13. On April 23, 2019, the [C]harge [N]urse . . . met with the
      [C]laimant to discuss her April 15, 2019, text message.

      14. During this meeting, the [C]laimant became emotional, defensive,
      and abusive and yelled at the [C]harge [N]urse.

      15. The [C]harge [N]urse felt threatened and asked the [C]laimant to
      step out of the room to calm so the conversation could continue.

      16. The [C]laimant did not calm, so she was sent home and placed on
      paid administrative leave pending investigation of her behavior during
      the meeting.

      17. During the investigation, the [C]harge [N]urse realized the
      [C]laimant had prior warnings for tardiness and expanded the scope of
      the investigation to include attendance.

      18. On May 9, 2019, the [E]mployer’s [D]irector of [H]uman
      [R]esources and the [E]mployer’s [D]irector of [N]ursing for
      [E]mergency [S]ervices met with the [C]laimant to discuss her
      tardiness on April 14, 2019.

      19. The [C]laimant advised she was out of town and unable to return
      to work, but declined to provide more details to establish extenuating
      circumstances.

      20. On May 13, 2019, the [E]mployer advised the [C]laimant she was
      discharged for being late on April 14, 2019.

(Board’s Opinion (Op.), Findings of Fact (FOF) ¶¶ 2-20.)
      Based upon the foregoing findings of fact, the Board determined that
Employer met its burden of demonstrating that Claimant’s discharge was for willful

                                        9
misconduct. Specifically, the Board found that Claimant was discharged for her
lateness on April 14, 2019. The Board also determined that Claimant did not
demonstrate good cause for her lateness. This determination was based on the
Board’s decision not to credit Claimant’s testimony regarding why she was late to
her shift on April 14, 2019. The Board explained:

       The [C]laimant’s testimony strains credibility at several points. The
       Board concludes it is unlikely the [C]laimant would encounter such
       traffic at 6:00 a.m. leaving Pittsburgh. Even less credible is that the
       [C]laimant would know immediately that she would be delayed
       between three or four hours. Finally, it is not credible that the
       [C]laimant encountered such severe and persistent traffic that it
       ultimately took her eleven hours to reach work – a trip that should have
       taken six hours. The [C]laimant also declined to offer any mitigating
       circumstances to the [E]mployer when questioned on May 9, 2019.
       Consequently, the Board discredits the [C]laimant’s testimony and
       concludes she did not have good cause for her tardiness.

(Id. at 3.) Accordingly, the Board concluded Claimant is ineligible to receive UC
benefits pursuant to Section 402(e) of the Law.2
       Claimant then filed the instant petition for review3 with this Court.4




       2
          Claimant sought reconsideration of the Board’s Opinion, which was denied by the Board
on November 6, 2019.
        3
          Claimant filed an additional petition for review at docket number 1658 C.D. 2019. That
petition challenged a separate October 7, 2019 order of the Board denying Claimant’s appeal from
a referee’s decision because Claimant was not aggrieved by the referee’s decision. The petition
for review docketed at 1658 C.D. 2019 was quashed by Order of this Court dated March 13, 2020.
        4
          “Our review is limited to determining whether the necessary findings of fact were
supported by substantial evidence, whether errors of law were committed, or whether
constitutional rights were violated.” Johns v. Unemployment Comp. Bd. of Review, 87 A.3d 1006,
1009 n.2 (Pa. Cmwlth. 2014).


                                              10
   II.      Discussion
         On appeal, Claimant challenges the Board’s determination that she did not
demonstrate good cause for her lateness. Claimant admits that she was late for her
April 14, 2019 shift, but argues that she had good cause. In her brief, Claimant
provides the same reasoning for her lateness that she did before the Referee and
Board. Claimant asserts that she left Pittsburgh at 5:00 a.m. to travel to work and on
the way encountered bumper-to-bumper traffic, which caused her to report to work
late. As to the Board’s decision not to credit this testimony, Claimant argues “the
law is not based off of opinions” but rather is “based off of facts and the [Board]
declined my benefits based off [its] opinion that it was unlikely that I encountered
such traffic, which [it] had no evidence to support.” (Claimant’s Brief (Br.) at 7.)
Given that her lateness was out of her control and that she properly and timely
reported she would be late to her shift, Claimant argues she demonstrated good cause
for her lateness on April 14, 2019.
         The Board responds that Claimant did not demonstrate good cause for her
lateness and, therefore, the Board’s Opinion should stand. Noting that Claimant’s
brief does not challenge the Board’s findings regarding Claimant reporting to work
late on April 14, 2019, nor the Board’s finding that Claimant was discharged for that
lateness, the Board contends those findings are conclusive on appeal. In its Opinion,
the Board found that Claimant called into work on April 14, 2019, to report that she
would be late for her 11:00 a.m. shift. As such, the Board asserts, the only issue for
our review is whether the Claimant’s lateness was justified. Since the Board did not
credit Claimant’s testimony as to why she was late on April 14, 2019, the Board
contends Claimant “did not meet her burden to establish good cause for her tardiness
rendering her termination from employment due to willful misconduct.” (Board’s



                                         11
Br. at 14.) As to its decision not to credit Claimant’s testimony, the Board asserts
that it “acted well within its powers as ultimate factfinder to discredit Claimant’s
testimony.” (Id.)
      The crux of this case is whether Claimant met her burden of demonstrating
good cause for her tardiness on April 14, 2019. Before analyzing the parties’
arguments, we recount the law on willful misconduct. Section 402(e) of the Law
sets forth that a claimant is ineligible to receive UC benefits when that claimant’s
“unemployment is due to [] discharge or temporary suspension from work for willful
misconduct connected with [the claimant’s] work.” 43 P.S. § 802(e). “Whether or
not an employee’s actions amount to willful misconduct is a question of law subject
to review by this Court.” Gordon Terminal Serv. Co. v. Unemployment Comp. Bd.
of Review, 211 A.3d 893, 898 (Pa. Cmwlth. 2019) (quoting Nolan v. Unemployment
Comp. Bd. of Review, 425 A.2d 1203, 1205 (Pa. Cmwlth. 1981)). In UC cases, the
employer bears the burden of demonstrating that the claimant’s unemployment is
due to willful misconduct. Walsh v. Unemployment Comp. Bd. of Review, 943 A.2d
363, 368 (Pa. Cmwlth. 2008).         The Law does not define the term “willful
misconduct”; however, our Supreme Court defined that term in Caterpillar, Inc. v.
Unemployment Compensation Board of Review, 703 A.2d 452, 456 (Pa. 1997), as
“a) wanton or willful disregard for an employer’s interests; b) deliberate violation of
an employer’s rules; c) disregard for standards of behavior which an employer can
rightfully expect of an employee; or d) negligence indicating an intentional disregard
of the employer’s interest or an employee’s duties or obligations.” “In order to prove
willful misconduct by showing a violation of employer rules or policies, the
employer must prove the existence of the rule or policy and that it was violated.”
Walsh, 943 A.2d at 369. Once an employer meets its burden of demonstrating the



                                          12
claimant violated a work rule, “the burden shifts to the claimant to show that [the
work rule] is unreasonable or that good cause existed for the violation” of the rule.
Dillon v. Unemployment Comp. Bd. of Review, 68 A.3d 1054, 1060 (Pa. Cmwlth.
2013). To establish good cause for lateness, a claimant must demonstrate that the
lateness was justified and “properly reported according to the employer’s rules.” See
Welded Tube Co. of Am. v. Unemployment Comp. Bd. of Review, 401 A.2d 1383,
1385 (Pa. Cmwlth. 1979).
      In the present matter, the Board found that “[E]mployer issued a four-step
progressive discipline” policy for lateness and that Claimant received awareness
counseling, expectations counseling, and a final expectations counseling pursuant
this policy. (Board’s Op., FOF ¶¶ 2-5.) After receiving the final expectations
counseling, Claimant risked discharge for an additional lateness. The Board further
found that Claimant was discharged for lateness after reporting nearly five hours late
to work on April 14, 2019. (Id. ¶¶ 10, 20.) Claimant does not challenge these
findings of fact and, therefore, they are conclusive on appeal.            Munski v.
Unemployment Comp. Bd. of Review, 29 A.3d 133, 137 (Pa. Cmwlth. 2011). Based
upon these unchallenged findings, Employer met its burden of demonstrating that
Claimant was discharged for willful misconduct. Walsh, 943 A.2d at 369. As such,
the burden shifted to Claimant to demonstrate good cause for her lateness on April
14, 2019. Dillon, 68 A.3d at 1060. The Board found that Claimant called Employer
at 6:00 a.m. on April 14, 2019, “to advise that she would be three or four hours late.”
(Board’s Op., FOF ¶ 7.) Since the Board found that Claimant reported to her
Employer that she would be late for her shift, the only issue remaining is whether
Claimant met her burden of demonstrating that her lateness was justified. See
Welded Tube Co. of Am, 401 A.2d at 1385.



                                          13
      Claimant contends her testimony before the Referee established her lateness
was out of her control and, therefore, justified. At the hearing before the Referee,
Claimant explained that she ran into bumper-to-bumper traffic on her drive from
Pittsburgh to work, which caused her to report late to work, and that she properly
and timely reported to Employer that she would be late for her April 14, 2019 shift.
Claimant argues that the traffic conditions “can be unpredictable” and were
“conditions out of [her] control.” (Claimant’s Br at 7.) She takes issue with the
Board’s decision not to credit this testimony, arguing that the Board “declined [her]
benefits” based on its “opinion that it was unlikely that [she] encountered such
traffic” when it did not have evidence to support its decision. (Id.) Claimant
essentially argues that the Board capriciously disregarded her uncontradicted
testimony that traffic caused her lateness to work.
      A capricious disregard of evidence

      occurs where the fact finder willfully and deliberately disregards
      competent and relevant evidence that one of ordinary intelligence could
      not possibly have avoided in reaching a result. More specifically, a
      capricious disregard of evidence occurs where the factfinder has
      refused to resolve conflicts in the evidence, has not made essential
      credibility determinations or has completely ignored overwhelming
      evidence without comment. It is the responsibility of the factfinder to
      resolve the conflicts in the testimony and explain why it has accepted,
      or rejected, each piece of relevant evidence.

Bertram v. Unemployment Comp. Bd. of Review, 206 A.3d 79, 83 (Pa. Cmwlth.
2019) (quotation marks and citations omitted).           However, “[t]he express
consideration and rejection of [] evidence, by its definition, is not capricious
disregard.” Taliaferro v. Darby Twp. Zoning Hearing Bd., 873 A.2d 807, 816 (Pa.
Cmwlth. 2005). When examining whether a fact finder capriciously disregarded
evidence, we “may not reweigh the evidence or make credibility determinations.”


                                         14
Wise v. Unemployment Comp. Bd. of Review, 111 A.3d 1256, 1263 (Pa. Cmwlth.
2015).
      Here, the Board examined Claimant’s testimony and chose not to credit her
testimony explaining why she was late to work. Specifically, the Board found:

      The [C]laimant’s testimony strains credibility at several points. The
      Board concludes it is unlikely the [C]laimant would encounter such
      traffic at 6:00 a.m. leaving Pittsburgh. Even less credible is that the
      [C]laimant would know immediately that she would be delayed
      between three or four hours. Finally, it is not credible that the
      [C]laimant encountered such severe and persistent traffic that it
      ultimately took her eleven hours to reach work – a trip that should have
      taken six hours. The [C]laimant also declined to offer any mitigating
      circumstances to the [E]mployer when questioned on May 9, 2019.
      Consequently, the Board discredits the [C]laimant’s testimony and
      concludes she did not have good cause for her tardiness.

(Board’s Op. at 3.) Since “express consideration and rejection of [] evidence, by its
definition, is not capricious disregard” of evidence, the Board’s rejection of
Claimant’s testimony was not a capricious disregard of that evidence. Taliaferro,
873 A.2d at 816.
      As to the Board’s decision not to credit Claimant’s testimony in part, we are
bound by that decision. Serrano v. Unemployment Comp. Bd. of Review, 149 A.3d
435, 439 (Pa. Cmwlth. 2016). We understand Claimant’s desire to see her son
compete in a sporting event and sympathize with her belief that she left Pittsburgh
with enough time to timely report for her shift. However, we are not permitted to
disturb the Board’s decision not to credit Claimant’s testimony that she encountered
heavy traffic on April 14, 2019, causing her to report to work almost five hours late,
because the Board “is the ultimate fact finder in UC cases and has the sole discretion
to determine the credibility of witnesses . . . and is free to accept or reject the
testimony of any witness in whole or in part.” Narducci v. Unemployment Comp.

                                         15
Bd. of Review, 183 A.3d 488, 498 (Pa. Cmwlth. 2018). Even though Claimant’s
testimony explaining why she was late to work was uncontradicted, the Board is free
to reject uncontradicted testimony. Russo v. Unemployment Comp. Bd. of Review,
13 A.3d 1000, 1003 (Pa. Cmwlth. 2010). Since the Board did not credit Claimant’s
testimony regarding why she was late to work on April 14, 2019, that testimony did
not become fact as “[f]indings of fact are constructed of conclusions concerning the
weight and creditability given the testimony and other evidence.” Claim of Wright,
360 A.2d 842, 844-45 (Pa. Cmwlth. 1976). Given that the Board did not credit
Claimant’s testimony as to why she was late on April 14, 2019, we cannot conclude
that the Board erred in determining that Claimant did not meet her burden of
demonstrating good cause for her lateness.

   III.   Conclusion
      Accordingly, for the foregoing reasons, we conclude that Employer met its
burden of demonstrating Claimant was discharged for willful misconduct.
Specifically, Employer demonstrated that it has a progressive discipline policy for
lateness, of which Claimant is aware, that Claimant received a final warning under
the policy that further lateness would result in her termination, and that Claimant
was discharged pursuant to the policy for her lateness on April 14, 2019. Since
Claimant did not establish good cause for her lateness, she is ineligible for UC
benefits pursuant to Section 402(e) of the Law.



                                      _____________________________________
                                      RENÉE COHN JUBELIRER, Judge




                                        16
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mary M. Kuller,                        :
                       Petitioner      :
                                       :
                  v.                   :   No. 1657 C.D. 2019
                                       :
Unemployment Compensation Board        :
of Review,                             :
                    Respondent         :


                                    ORDER


     NOW, September 15, 2020, the Order of the Unemployment Compensation
Board of Review dated October 7, 2019, is hereby AFFIRMED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge